Citation Nr: 1101839	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  07-17 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a total rating based on individual unemployability 
due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	[redacted], attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G. Jackson, Counsel

INTRODUCTION

The Veteran served on active duty from August 1943 to October 
1945.

This appeal arises from a March 2006 rating action of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida that denied a TDIU.

In January 2009, the Veteran and his wife appeared before a 
Veterans' Law Judge who is no longer employed by the Board and 
provided testimony regarding his claim.  A copy of the transcript 
of that hearing has been associated with the claims folder.

In March 2009, the claim was remanded for further development.  

In December 2010, the Veteran appeared before the undersigned 
Veterans' Law Judge and provided testimony regarding his claim.  
A copy of the transcript of that hearing has been associated with 
the claims folder.

The issue of service connection for peripheral vestibular 
disorders has been raised by the record (see Veteran's 
statement of October 2009 with accompanying medical 
record).  This issue has not been developed and is 
referred to the RO for the appropriate actions.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The VA has fully informed the Veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  The Veteran is service connected and in receipt of a 50 
percent disability rating for a bilateral hearing loss, a 20 
percent disability rating for residuals of a gunshot wound of the 
right buttock and thigh involving muscle group XVII, a 10 percent 
disability rating for residuals of a gunshot wound of the right 
shoulder involving muscle group IV, a 10 percent disability 
rating for tinnitus, and a 0 (zero) percent disability rating for 
a scar residual of a carbuncle of the nape of the neck.  His 
combined disability rating has been 70 percent since December 
2004.

3.  The evidence of record demonstrates that the Veteran is 
precluded from maintaining substantially gainful employment 
solely as a result of his service-connected disabilities.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the 
criteria for a total disability rating based on individual 
unemployability have been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.340, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
claim decided herein.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. 
Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Inasmuch as the determination below constitutes a full grant of 
the claim of TDIU, there is no reason to belabor the impact of 
the VCAA on this matter, since any error in notice content or 
timing is harmless.


Law and Regulations

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  
Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is unable to secure or follow a substantially gainful occupation 
as a result of service- connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more, and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16 
(2010).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable; (2) Disabilities resulting 
from common etiology or a single accident; (3) Disabilities 
affecting a single body system, e.g. orthopedic, digestive, 
respiratory, cardiovascular- renal, neuropsychiatric; (4) 
Multiple injuries incurred in action; or (5) Multiple 
disabilities incurred as a prisoner of war.

It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to in 
this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.  For purposes of this section, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of the 
employment and the reason for termination.  38 C.F.R. § 4.16(a) 
(2010).

If the schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19 
(2010).  Factors to be considered are the veteran's education, 
employment history and vocational attainment.  See Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).

A high disability rating in itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
However, the question in a total rating case based upon 
individual unemployability due to service-connected disabilities 
is whether the veteran is capable of performing the physical and 
mental acts required by employment and not whether the veteran 
is, in fact, employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts shown 
in every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 4.3 (2006)

Factual Background and Analysis

The Veteran is seeking a TDIU.  He is service connected and in 
receipt of a 50 percent disability rating for a bilateral hearing 
loss, a 20 percent disability rating for residuals of a gunshot 
wound of the right buttock and thigh involving muscle group XVII, 
a 10 percent disability rating for residuals of a gunshot wound 
of the right shoulder involving muscle group IV, a 10 percent 
disability rating for tinnitus, and a 0 (zero) percent disability 
rating for a scar residual of a carbuncle of the nape of the 
neck.  His combined disability rating has been 70 percent since 
December 2004.

An April 2005 VA audiometric examination did not address the 
issue of the Veteran's employability.  The examiner did note that 
the Veteran underwent an unsuccessful right stapedectomy about 
nine years earlier.  Since then, the hearing in the right ear was 
worse than in the left ear (when it had previously been the 
better ear).  The examiner opined that any further surgical 
intervention in the left ear to improve hearing was not worth the 
risk.

The Veteran's application for TDIU was received in June 2005.  It 
was noted on the application that he was last employed in June 
1985 as a teacher.  He held a master's degree in reading 
disabilities.  It was indicated that he left his last employment 
due to his service-connected disabilities.  

A June 2005 statement from S.A., M.D. was to the effect that the 
Veteran was unemployable due to his age and service-connected 
disabilities.   

In a September 2006 statement from a potential employer, the 
Veteran was informed that he was not qualified for employment in 
a clerical position due to his hearing problem which would 
interfere with his ability to answer the telephone.

In January 2009, the Veteran and his spouse provided testimony at 
a Travel Board hearing.  The Veteran testified that he last 
worked as a reading specialist in elementary school.  He had held 
that position for 22 years.  Since he stopped teaching in 1985, 
he had unsuccessfully applied for numerous employment positions.  
In his opinion, the basis for his failure at attaining any 
position appeared to be his hearing loss.  He stated that his 
service connected gunshot wounds also interfered with his ability 
to walk or be on his feet for long periods of time.  His wife 
testified that over their 61 years of marriage, she had witnessed 
the decline in the Veteran's ability to hear.  Even though he had 
a special telephone, he had trouble hearing what the other party 
was saying.

A January 2009 statement from M.J.P., D.C. was to the effect that 
the Veteran suffered from balance and equilibrium difficulties as 
a result of his auditory dysfunction.  

In January 2010, the Veteran was afforded a VA audiometric 
examination.  The examiner indicated that test results were 
obtained with good reliability and indicated a profound hearing 
loss in the right ear and a moderate sloping to profound hearing 
loss in the left ear.  The diagnosis was bilateral hearing loss 
and tinnitus.  The audiologist opined that the Veteran's service-
connected disabilities could affect daily activities and 
occupational functioning.  The Veteran would be limited to 
pursuing employment that provided face-to-face interaction in a 
fairly quiet environment.  Although the Veteran wore his hearing 
aid on a regular basis, it could be expected that the severity of 
his hearing loss might hinder his capacity to maintain gainful 
employment in a job or occupation without visual cues.  
Considering the configuration and severity of his hearing loss, 
he could not rely on auditory cues only, i.e. speaking on the 
phone.  

In January 2010, a VA muscles examination was performed.  
Following a physical examination, the physician opined that the 
service connected shell fragment wounds of the right buttock and 
thigh as well as the right shoulder were not sufficient to 
prevent him from substantial gainful employment.  The rationale 
for the opinion was that they were only superficial scars without 
any detectable residual.  

In December 2010, the Veteran provided testimony at a Travel 
Board hearing before the undersigned Veterans' Law Judge.  He 
testified that in addition to his hearing loss, he had trouble 
with his legs due to his service-connected disabilities.  His 
tinnitus was also bad, and interfered with his ability to hear in 
a setting where more than one person spoke, or with background 
noise, such as a radio.  His service-connected disabilities in 
combination precluded his ability to undertake substantially 
gainful employment.

The evidence of record has been reviewed and considered.  The 
provisions of 38 C.F.R. § 4.16(a) provide the minimal schedular 
standards for TDIU consideration:  if there is one disability, 
this disability shall be ratable at 60 percent or more; and, if 
there are two or more disabilities, there must be at least one 
disability ratable at 40 percent or more and additional 
disability to bring the combined rating to 70 percent or more.  
In the present case, the Veteran meets the minimal schedular 
standards for a TDIU.  

Further, it is apparent from the September 2006 statement of the 
potential employer as well as the opinion of the VA audiologist 
in January 2010, that in order for the Veteran to work, numerous 
accommodations would be required of an employer to facilitate his 
hearing loss, such as no required telephone interaction, the need 
for face-to-face interaction in a quiet environment.  Further, 
the Veteran has complained of leg pain with prolonged standing or 
walking associated with his service connected gunshot wound of 
the right buttock and thigh, and thus the need to facilitate this 
disability would be an additional consideration for a potential 
employer.  Fulfilling such requirements would equate to 
employment in a protected environment consistent with marginal 
employment.  

Therefore, resolving all doubt in the Veteran's favor, it is 
determined that beginning June 17, 2005, his service-connected 
disabilities preclude substantially gainful employment.  
Entitlement to a TDIU is granted.


ORDER

Effective June 17, 2005, entitlement to a total rating based on 
individual unemployability due to service-connected disabilities 
(TDIU) is allowed, subject to the law and regulations governing 
the award of monetary benefits.


____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


